Title: From George Washington to Joseph Webb, Jr., 17 June 1781
From: Washington, George
To: Webb, Joseph, Jr.


                        
                            Dear Sir,
                            New Windsor June 17th 1781
                        
                        Inclosed is my measure for a pair of draw-Boots, Horse skin, to be made of the Leather manufactured at your
                            Works—The measure is exact & I should be glad to have the Boots well made—neat—and sent to me as soon as
                            possible, with the price in specie, which shall be immediately forwarded to you.
                        Upon my return from Weathersfield I found Mrs Washington extremely unwell, she still continues low &
                            weak, but will set out for the Southward as soon as she can bear the fatigue of the journey; she joins me in compliments
                            & best wishes to yourself, Mrs & Miss Webb. I cannot conclude without assuring you that I have a high
                            sense of your politeness and attention to me while I was at Weathersfield—and that I should at all times be happy to see
                            you at head Qrs. I am Dr Sir Yr Most Obed & Obligd Sert
                        
                            Go: Washington

                        
                    